 MEIER'S WINECELLARS, INC.153Meier'sWine Cellars,Inc., and Produce,Frozen Food& Cannery Employees Union Local 850, affiliatedwith The International Brotherhood of Teamsters,Chauffeurs,Warehousemen And Helpers of Ameri-ca, Petitioner.Case 9-RC-8251January 27, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSPursuantto a Stipulation for Certification UponConsent Election executed by the parties, an electionby secret ballot was conducted on October 16, 1969,under the direction and supervision of the RegionalDirector for Region9, amongthe employees in theappropriate unit. At the conclusion of the election, thepartieswerefurnished with a tally of ballots whichshowed that of approximately61 eligiblevoters, 60ballotswere cast,of which 28 were for the Petitioner,31 were againstthe Petitioner, and 1 was challenged.The challenged ballotisnot sufficientto affect theresults ofthe election. Thereafter, the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulationsthe Regional Directorconducted an investigation and on February 26, 1970,issuedand served on the parties his Report on Elec-tion,Objections to Election, and Recommendationsto the Board in which he recommended that the objec-tions be overruled in their entirety and that an appro-priate certification of results of election be issued.Thereafter, the Petitioner filed timely exceptions totheRegional Director's report, with a supportingbrief,urgingthat the election be set aside or, in thealternative, that the Board order a hearing on theobjections. The Employer filed a brief in oppositionthereto.On April 13, 1970, the Board ordered that a hearingbe held for the purpose of taking testimony before aHearing Officer designated by the Regional Director,with directions to prepare and cause to be servedupon the parties a report containing resolutions of thecredibility of thewitnesses, findings of fact, and rec-ommendationsto the Board as to the disposition ofsaidissues raisedwith respect to the Petitioner's ob-jections.Pursuant to the Board's order, a hearing was heldon June 18, 1970, before Hearing Officer Daniel J.Rokentenetz. All parties to the proceeding appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing upon theissues.On August 19, 1970, the Hearing Officer issued hisReport on Objections, finding that the evidence failedto support Objection 1 and recommending that it beoverruledin itsentirety.He furtherrecommendedthat Petitioner Objection 2 be sustained and that theelection be set aside and a second election be directed.The Employer filed timely exceptions to the HearingOfficer's report and the Petitioner filed a brief in sup-port of the Hearing Officer's recommendation onPetitioner's Objection 2.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.We find, in accordance with the stipulation of theparties, that the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees atthe Employer's Silverton, Ohio, location, includ-ing bottle line employees, stube maintenance em-ployees,productiontestingemployees,warehousemen and cellar laborers, but excludingthe truckdriver, casual or temporary employees,and all office clerical employees, guards, profes-sional employees, and supervisors as defined inthe Act and all other employees.5.The Hearing Officer overruled Objection 1 butfound that Petitioner's Objection 2 had merit' andrecommended that the election be set aside on thatbasis.'The Hearing Officer overruled in part Objection 2 insofar as it alleges thegranting of merit increasesby the Employer asgrounds for setting the elec-tion aside.188 NLRB No. 20 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner's Objection 2 states that:The Employer unilaterally granted wage increas-es to employees prior to the election for the pur-pose of interfering with the employees' freechoice of a bargaining representative.It is uncontroverted that in September of each yearsince at least 1959, the Employer granted employeesan automatic wage increase of 10 cents per hour.2 InSeptember 1969, during the pendency of the repre-sentation election, the employer granted a 15-cent-per-hour wageincreaseand in accord with pastpractice gave no prior notice. The Hearing Officerfound that the granting of the unexplained larger thanusual wage increase and its timing was calculated toimproperly influence employees in their choice of abargaining representative.We do not agree.It is undisputed that the Employer's presidentreached a final decision to grant a general wage in-creaseof 15 cents per hour before the petition wasfiled.Further, the Employer introduced persuasiveevidence that the larger than usual wage increase wasgranted because of the extraordinary rise in the costof living during the year preceding the increase. Inaddition, the record indicates that in deciding upon alarger than usual wageincrease, the Employer tookinto consideration area wage patterns and believed alarger than usual annual increase was appropriate.2 In 1%2, employees received a 7-cent-per-hour increase and in 1%3 em-ployees received an 8-cent-per-hour wage increase.In such circumstances,sincethe record shows thattheEmployer granted similarly timed and unex-plainedincreasesin the past and that thelarger thanusualincreasein 1969 was decided-,upon in considera-tion of the extraordinaryincreasein the cost of livingand after study of area wage patterns indicated alarger annual increase, we are persuaded that the 1969wage increase was motivated by valid business con-siderations. Thus, we conclude that the1969 wageincrease did not affect the employees' freedom ofchoice in the election. Therefore, we shall overrule thePetitioner's Objection 2.Accordingly, as we have overruled the objectionsand as the tally of ballots shows that Petitioner hasnot received a majority of the valid votes cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes has not been cast for Produce, Frozen Food &Cannery Employees Union Local 850, affiliated withThe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, andthat said labor organization is not the exclusive repre-sentative of the employees in the unit found appropri-ate within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.